DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022, was filed after the mailing date of the Notice of Allowance on January 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, with the exception of the Russian Search Report (which was not considered because it was not provided with an English translation or a concise explanation of its relevance in English).
With respect to the above Russian Search Report, any references cited in such search report have not necessarily been considered, unless separately cited on an information disclosure statement.
*****
Examiner issued a Notice of Allowance for this application on January 24, 2022.  Applicant submitted an RCE with an IDS on April 22, 2022.  Examiner has considered the IDS, to the extent indicated above in this document, and has determined that this application should still be allowed.  Therefore, Examiner is issuing this new Notice of Allowance, and re-presenting the previous reasons for allowance, below in this document:

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a method for providing a transportation service using an order request form;
- in response to receiving one or more geographical locations, causing the client computing device to instantiate a process on the client computing device to generate the order request form filled with the one or more geographical locations received from the processing device without user intervention and without user input of the one or more geographical locations;
- responsive to receiving the order request form filled with the one or more geographical locations from the client computing device, transmitting, by the processing device to a vehicle computing device, an order request to dispatch a transportation vehicle associated with the vehicle computing device to provide the transportation service to a user of the client computing device based on the order request form.
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
Claim 11
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device;
- in response to receiving one or more geographical locations, causing the client computing device to instantiate a process on the client computing device to generate the order request form filled with the one or more geographical locations received from the processing device without user intervention and without user input of the one or more geographical locations;
- responsive to receiving the order request form filled with the one or more geographical locations from the client computing device, transmitting, to a vehicle computing device, an order request to dispatch a transportation vehicle associated with the vehicle computing device to provide the transportation service to a user of the client computing device based on the order request form.
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
As per Claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
Claim 17
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a client computing device;
- a memory;
- a processing device, operatively coupled to the memory;
- while receiving one or more geographic locations, also receiving computer-executable instructions configured to operate on the data content;
- initiate, using the data content and the computer-executable instructions, a process to generate an order request form filled with the one or more geographic locations received from the processing device without user intervention and without user input of the one or more geographic locations;
- responsive to receiving a confirmation message with respect to the order request form, transmit, the order request form to the server computing device, wherein the server computing device is to transmit an order request to a vehicle computing device to provide a transportation service to a user of the client computing device based on the order request form.
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
As per Claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628